Citation Nr: 1013477	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  98-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for acne.
 
2.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disorder and a sleep disorder, to include as due 
to an undiagnosed illness.

6.  Entitlement to service connection for a smell disorder, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disorder 
manifested by multiple joint and muscle pain, to include as 
due to an undiagnosed illness.

8.  Entitlement to service connection for a skin disorder 
other than acne and dermatitis of the hands, to include as 
due to an undiagnosed illness

9.  Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

The Veteran served on active duty in the United States Army 
from May 1988 to May 1992.  Service in Southwest Asia during 
the Persian Gulf War is indicated by the evidence of record.

In the above-referenced September 1997 rating decision, the 
RO denied the Veteran's claims for entitlement to service 
connection for: cardiomyopathy; dry eyes with conjunctivitis; 
migraine headaches; gastroenteritis; adjustment disorder with 
anxious mood and sleep disorder; cystic acne and eczematous 
areas of the hands and cystic lesions of the left posterior 
neck and upper arms; a smelling disorder; and joint and 
muscle pain.  The Veteran initiated an appeal of that 
decision, which was perfected with the timely submission of 
his substantive appeal (VA Form 9) in September 1998.

In July 1999, the Board denied all of the Veteran's claims 
except for the claim of entitlement to service connection for 
a cardiovascular disorder, which was remanded for additional 
development.  The Veteran duly appealed the Board's decision 
as to the issues which were denied to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2000, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Remand for readjudication of the Veteran's claims 
in light of the then very recently passed Veterans Claims 
Assistance Act of 2000 (VCAA).  In an order dated in December 
2000, pursuant to the Joint Motion for Remand, the Court 
vacated and remanded the portion of the Board's decision 
which denied all claims other than that for entitlement to 
service connection for a cardiovascular disorder.

In January 2004, the Board remanded all of the claims for 
further evidentiary and procedural development.  In May 2006, 
the VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
Veteran's claims. The case was subsequently returned to the 
Board for further appellate proceedings.

In November 2006, the Board requested that an independent 
medical expert (IME) provide a medical opinion on an 
unresolved and complex medical matter in the case.  In 
February 2007, the Board received the requested IME opinion.  
The Board requested an addendum opinion from the same IME in 
September 2007, which was received at the Board in October 
2007.  The case was subsequently returned to the Board for 
further appellate proceedings.

In February 2008, the Board instructed the Veterans Benefits 
Administration (VBA) to send the Veteran a corrective VCAA 
notice which included the evidentiary requirements as to new 
and material evidence pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to obtain any additional medical records 
identified by the Veteran, and readjudicate the claims.  An 
April 2008 VCAA letter complying with the Board's remand 
instruction was sent to the Veteran, additional records were 
associated with the claims folder to the extent possible, and 
the claims were readjudicated in a May 2009 SSOC.  Thus, all 
of the Board's remand instructions have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  The case has been returned to the Board 
for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the claims so that the Veteran is afforded 
every possible consideration.

In a May 2008 statement, the Veteran stated that he was 
granted disability benefits from the Social Security 
Administration (SSA) in 2007.  Records from the SSA have not 
been associated with the claims folder.  VA will make 
attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not 
exist or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2) (2009).  Accordingly, the RO should contact the 
SSA and associate the Veteran's records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Contact the SSA and request copies of 
all adjudications regarding the Veteran 
and accompanying medical records relied 
upon in those determinations.  All 
attempts to locate these records should 
be documented in the claims folder.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with an SSOC and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


